Citation Nr: 1721863	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  12-15 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

Entitlement to service connection for a lung disability, to include sarcoidosis and histoplasmosis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel

INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from June 1967 to March 1970.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from January 2010 and November 2016 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a July 2015 videoconference hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims folder.

In December 2015, the Board remanded the issue of entitlement to service connection for a lung disability for further development.  The development requested having been completed, the claim is now appropriate for appellate review.  The Board also remanded the issue of entitlement to service connection for sleep apnea for issuance of a statement of the case (SOC) pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  An SOC was issued in August 2016, and it does not appear that the Veteran has filed a substantive appeal; therefore, the Board does not have jurisdiction over that issue.   


FINDING OF FACT

The Veteran's current lung disability, diagnosed as sarcoidosis, is etiologically related to his active service.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for a lung disability have been met.  38 U.S.C.A. §§ 101, 1101, 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service, particularly when such disorder is manifested while the individual is in service and remains as a chronic condition thereafter.  Service connection may be granted for a disease which is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.   

In this case, the Veteran contends that his current lung disability, which has been diagnosed as sarcoidosis, is related to his active service.  Specifically, he avers that he was exposed to dust, chemicals, and bacteria, including bird droppings, during his training and while stationed in Vietnam, and that this exposure caused his sarcoidosis (see, e.g., the Veteran's testimony at the July 2015 Board hearing and correspondence received from Veteran on November 21, 2000 and October 17, 2016).  The Board notes that the Veteran's DD Form 214 and service personnel records show that he received a Combat Infantryman Badge and served in Vietnam from May 1968 to May 1969.

The Veteran's service treatment records are negative for any signs, symptoms, treatment, or diagnosis of sarcoidosis or any other lung disability.  His February 1970 separation examination report shows normal clinical evaluation of the lungs, and he checked "no" next to "chronic or frequent colds," "chronic cough," "asthma" and "shortness of breath" on his Report of Medical History.   

However, the Veteran contends that he was hospitalized for several days at Lockbourne Air Force Base in 1969 following his return from Vietnam for symptoms including a fever, dry cough, swollen lymph nodes, hoarseness, and difficulty breathing.  He states that the doctors were unable to provide him with a definitive diagnosis.  They initially thought he had malaria, but his blood tests were negative for malaria.  The Veteran contends that his symptoms were actually a manifestation of sarcoidosis, but that his treating physicians were unable to correctly diagnose his illness (see statement of Veteran dated August 3, 2015).    

Unfortunately, the medical records from this period of hospitalization in 1969 are unavailable.  The Veteran has requested the records from various sources, including the National Personnel Records Center (NPRC), the Department of Defense, and the Department of the Army, but all have responded negatively.  However, a November 1986 Army Reserve examination report indicates that the Veteran did report being hospitalized at Lockbourne Air Force Base for two days for a virus in 1969, corroborating his current contentions regarding the occurrence and nature of that hospitalization.  Moreover, in January and February 2016, the Veteran's brother and wife, respectively, submitted statements to the effect that they either visited the Veteran or spoke to him on the telephone during his hospitalization at Lockbourne Air Force Base in 1969 and observed that he had a severe cough.  

In October 2016, the Veteran's wife, who was engaged to the Veteran during his period of active service and married him shortly after service separation, wrote that since his service separation, she had observed that the Veteran experienced symptoms including dry cough, swollen lymph nodes, fatigue, lesions on his nose, hoarse voice, nasal congestion, and shortness of breath.  He sought treatment for these symptoms and was diagnosed with various conditions, including bronchiolitis, labyrinthitis, subacute asthmatic bronchitis, and otitis media.  However, she stated that she believed these were actually symptoms of sarcoidosis and that he had been misdiagnosed.  

The Veteran also testified at an RO hearing in April 2012 that he had experienced symptoms of hoarseness and swelling of the lymph nodes since active service, but was not properly diagnosed until 1988.  

The medical evidence of record does not demonstrate a diagnosis of sarcoidosis until February 1988, when the Veteran was hospitalized at the Cleveland Clinic.  A discharge summary from that hospitalization demonstrates a final diagnosis of right lung hilar adenopathy, most probably consistent with sarcoid disease versus histoplasmosis.  The report notes that the Veteran had been evaluated in January 1988 by a private physician for bronchitic symptoms, had improved temporarily, but on recurrent of symptoms and a chest x-ray was found to have a right hilar mass.  Further work-up at St. Anthony's Hospital confirmed the presence of a mass in the lung, and a bronchoscopy conducted in February 1988 was negative for malignant cells.  His symptoms consisted of shortness of breath, dry cough, and occasional blood-streaked sputum.  

The diagnoses of sarcoidosis and histoplasmosis were reiterated in his private treatment records for many years thereafter.  

In an August 1990 letter, a private physician, Dr. B., wrote that the Veteran was diagnosed with pulmonary histoplasmosis and disseminated histoplasmosis in June 1988, and that he had treated the Veteran since then.  Dr. B. stated that the Veteran had experienced frequent and recurrent bouts of combined bacterial and fungal pharyngitis and laryngitis along with labyrinthitis since his diagnosis in 1988.  

In February 2016, a private physician, Dr. C., wrote that he had been the Veteran's primary care provider since 2003 and had treated him for sarcoidosis.  The doctor explained that sarcoidosis affects the lymph nodes, which, in the Veteran's case, produced his symptoms of swelling, a dry cough, sores on his nose, and fatigue symptoms.  In addition, the doctor noted that the Veteran had been treated for kidney stones, which is another disease characteristic of sarcoidosis.  Dr. C. stated that he had reviewed the Veteran's service treatment records and post-service medical records.  Dr. C. explained that doctors do not know the exact cause of sarcoidosis.  Some people appear to have a genetic predisposition to develop the disease, which may be triggered by bacteria, viruses, dust, or chemicals.  This triggers an overreaction of the immune system, and immune cells begin to collect in a pattern of inflammation called granulomas.  As granulomas build up in an organ, the function of that organ can be affected.  It is still uncertain which foreign substance triggers the body's abnormal response.  Some researchers suggest that fungi, viruses, or bacteria are likely triggers.  Sarcoidosis most often affects the lungs.  If granulomas (inflamed lumps) form in the lungs, the patient may wheeze, cough, feel short of breath, or have chest pain.  Sarcoidosis may affect the lymph nodes as well.  The disease can cause enlarged lymph nodes that feel tender.  Sarcoidosis affects the nodes in your neck, chest, chin, armpits, and/or groin.     

Dr. C. further explained that if someone in the family has sarcoidosis, you are more likely to develop the disease, but noted that no one in the Veteran's family had a history of sarcoidosis.  Dr. C. noted that his 1967 service enlistment examination report showed no signs of sarcoidosis.  Dr. C. then stated that the Veteran's service as a combat airborne infantryman in the U.S. Army made him subject to environmental exposures that may have produced triggers to his immune system associated with sarcoidosis.  The doctor stated that he was exposed to bacteria, dust, and chemicals (tear gas, smoke grenades, etc.), which are triggers that may have possibly produced an abnormal response to his body's immune system during his military service and training.  Dr. C. explained that sarcoidosis can be difficult to diagnose because the disease produces few signs and symptoms in its early stages.  When symptoms do occur, they may mimic those of other disorders.  Because the symptoms and laboratory findings associated with sarcoidosis can occur in other diseases, there is no single test that can diagnose it.  However, Dr. C. stated that the classic sign of the disease is the formation of granulomas (abnormal masses or nodules consisting of inflamed tissue) in one of the major organs of the body.  Sarcoidosis-related granulomas are not different from granulomas that occur in other diseases.  As a result, a complete physical exam and medical history, including occupational history, medication history, and environmental exposures, must be made before concluding that the illness is in fact, sarcoidosis.  Dr. C. opined that the Veteran had symptoms of the early stages of sarcoidosis, but it was not diagnosed until 1988.  Dr. C. reasoned that the Veteran had no other known factors that may have precipitated his current condition of sarcoidosis before enlisting in the U.S. Army.  Thus, given the Veteran's history of symptoms since service and the nature of the etiology and difficulty diagnosing sarcoidosis, Dr. C. opined that it at least as likely as not (at least a 50 percent probability) that the Veteran's claimed lung disability, to include sarcoidosis, was incurred in or as a result of his military service.

In his February 2016 letter, Dr. C. cited to medical literature from the Cleveland Clinic and the Mayo Clinic.  The Veteran has also submitted a number of medical literature sources, including an article from the Mayo Clinic which states that symptoms of sarcoidosis include persistent dry cough, shortness of breath, wheezing, and chest pain, and that, while the cause of sarcoidosis is unknown, it is theorized that some people have a genetic predisposition to the disease, which may be triggered by exposure to certain bacteria, viruses, dust, or chemicals.  The articles also corroborate Dr. C.'s statements to the effect that sarcoidosis is difficult to diagnose.  

After a review of all of the evidence of record, lay and medical, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current lung disability, diagnosed as sarcoidosis, is related to his active service.  

The Board acknowledges the negative opinion of the July 2016 VA examiner.  In the July 2016 VA examination report, the examiner noted the diagnosis of sarcoidosis in 1988, and further noted that the medical records did not support a diagnosis of histoplasmosis, noting that there was only one positive serology titer for histoplasmosis and that biopsy was not positive for histoplasmosis organisms.  The examiner further noted that a chest x-ray and pulmonary function tests were normal, and that there was no evidence of respiratory impairment secondary to the previous sarcoidosis.  Based on these findings, the examiner opined that the Veteran's sarcoidosis was in remission.  The examiner further opined that the Veteran's lung disability, including sarcoidosis and histoplasmosis, was not related to active service, reasoning that his service treatment records did not document any respiratory illnesses or complaints, and that there were no medical records that documented a respiratory illness within one year of service separation.  

The July 2016 VA examiner did not address the Veteran's hospitalization in 1969 for viral-like symptoms nor provide an opinion as to whether these symptoms could have been manifestations of sarcoidosis.  Further, with regard to the VA examiner's conclusion that the Veteran's sarcoidosis is in remission, the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In addition, the Veteran and his wife have stated that he continues to experience episodes of sarcoidosis with symptoms including hoarseness, swollen lymph nodes, and fatigue.  His private treatment records also support ongoing symptoms of sarcoidosis (see, e.g., private treatment record dated January 16, 2009).

While there remains some uncertainty as to whether the Veteran's viral-like symptoms experienced during service were manifestations of sarcoidosis, the Board finds that, due to the unavailability of the records from the 1969 hospitalization, obtaining another VA examination or opinion will not elicit any additional helpful information in deciding this claim.  Therefore, rather than remand the claim again, the Board finds that the evidence in this case is in relative equipoise, particularly in light of the Veteran's credible history of symptoms and hospitalization during active service and the favorable opinion from Dr. C.  As such, the benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for a lung disability, diagnosed as sarcoidosis, is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Given the full grant of benefits sought on appeal, no conceivable prejudice to the Veteran could result from this decision; therefore, no discussion of compliance with the VCAA is necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


ORDER

Service connection for sarcoidosis of the lung is granted.  



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


